Citation Nr: 1802547	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, September 2002 to November 2002, and March 2003 to July 2003.  In addition, his service personnel records indicate that he served in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2015, the case was remanded for additional development.  

In April 2017, a request was submitted by the Veteran to expedite his appeal due to financial hardship.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon severe financial hardship.  Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate consideration of the issues herein.  

In the October 2015 Board remand, the AOJ was instructed to obtain a VA addendum opinion regarding the etiology of the Veteran's left ear hearing loss.  The Board specifically directed that, in providing an opinion, the VA examiner should indicate as to whether it is at least as likely as not that the Veteran's current left ear hearing loss had its onset during his first period of service and if not indicate whether there is clear and unmistakable evidence that a left ear hearing loss disability existed prior to his second period of active service from March to July 2003.  If not, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence that the pre-existing left ear hearing loss was not aggravated beyond the natural progress of the disease during service from March 2003 to July 2003. 

In accordance with the Board's directives, the AOJ procured January and March 2016 VA addendum opinions from the same VA examiner.  The examiner indicated that it was not possible that the Veteran's hearing loss had occurred during his first period of service.  Thereafter, the examiner opined that the Veteran's hearing loss existed prior to active service from March 2003 to July 2003, as it was present in 2001.  The examiner then indicated that considering the thresholds found in 2012 it would be assumed that the hearing loss was not aggravated.  

The Board finds, however, that the VA examiner who provided the January and March 2016 VA addendum opinions did not properly answer the questions posed by the Board.  Specifically, the examiner did not correctly use the standard of clear and unmistakable evidence, where appropriate, in rendering the above opinions.  As a result, the Board finds that there has not been substantial compliance with the previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is warranted for a new VA examination and opinion. 

The Board also finds that remand is warranted for additional development regarding the Veteran's prior periods of service.  In pertinent part, as military personnel records indicate the Veteran had an additional period of active duty service from September 2002 to November 2002 and that he had ACDUTRA/INACDUTRA service in the Army National Guard, the AOJ must attempt to verify these periods of service.  See May 2004 Retirement Points History and September 2002 Personnel Letter.  Such verification however has not otherwise been undertaken.  In the context of the National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24) (2012).  Accordingly, remand is warranted for the AOJ to undertake the development necessary to verify any additional periods of service.  
Accordingly, the case is REMANDED for the following actions: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Obtain all relevant and outstanding VA and private medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Take all appropriate efforts to confirm the Veteran's period of service from September 2002 to November 2002 and any additional periods of ACDUTRA/INACDUTRA and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.

3.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his left ear hearing loss.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon review of pertinent medical history, the examiner should provide an opinion responding to the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was a result of his active duty service.  The examiner must specifically consider and discuss all periods of active duty service. 

b)  With respect to any verified period of ACDUTRA/INACDUTRA service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA/ INACDUTRA service.  

c)  If a negative response is indicated as to paragraphs (a) and (b), the examiner should provide an opinion as to whether there is clear and unmistakable (obvious and undebatable) evidence that the left ear hearing loss existed prior to active duty service. 

d)  If a positive response is indicated as to paragraph (c), the examiner should provide an opinion as to whether there is clear and unmistakable (obvious and undebatable) evidence that the pre-existing left ear hearing loss was not aggravated (i.e., permanently worsened) beyond the natural progress of the disease.  

In rendering the opinions above, the examiner is advised that the Veteran's in-service noise trauma has been conceded.  The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the requested development has been completed, the AOJ shall review the claims file and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a supplemental statement of the case (SSOC) and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

